NUMBER 13-15-00531-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

JUAN DAVID ORTIZ, INDIVIDUALLY,
AND MARIA ACIANA SAENZ,
INDIVIDUALLY,                                                           Appellants,

                                          v.

RICARDO ORTIZ AND
YOLANDA ORTIZ ALANIZ,                              Appellees.
____________________________________________________________

              On appeal from the 93rd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Longoria
                      Memorandum Opinion Per Curiam

      Appellants, Juan David Ortiz, Individually, and Maria Aciana Saenz, Individually,

attempted to perfect an appeal from a judgment entered by the 93rd District Court of
Hidalgo County, Texas, in cause number C-6421-13-B.               We dismiss for want of

jurisdiction.

       Judgment in this cause was signed on August 3, 2015. A motion for new trial was

filed on September 3, 2015, and notice of appeal was filed on October 28, 2015. On

November 10, 2015, the Clerk of this Court notified appellants that it appeared that the

notice of appeal was not timely perfected. Appellants were advised that, if the defect

was not corrected within ten days from the date of receipt of this Court’s letter, the appeal

would be dismissed. Appellants have not filed a response to the Court’s notice. On

November 19, 2015, appellees filed a motion to dismiss for lack of jurisdiction.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. Id. Appellants’ deadline for filing the motion for new trial was September 2,

2015. The motion for new trial was untimely because it was filed on September 3, 2015.

Accordingly, appellants’ notice of appeal was due to have been filed on or before

September 2, 2015. See TEX. R. APP. P. 26.1(a).

       The Court, having examined and fully considered the documents on file,

appellants’ failure to timely perfect their appeal, and appellants’ failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of




                                              2
jurisdiction. Appellees’ motion to dismiss for lack of jurisdiction is GRANTED.

Accordingly, the appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See

TEX. R. APP. P. 42.3(a)(c).

                                                            PER CURIAM

Delivered and filed the
10th day of December, 2015.




                                      3